TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00768-CV



                                   In re Chase Carmen Hunter


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Chase Carmen Hunter has filed a combined petition for writ of injunction,

petition for writ of mandamus, and petition for writ of prohibition, complaining of several of the

Travis County district judges and of the Travis County District Clerk’s Office. See Tex. R. App.

P. 52. Having reviewed the record and Ms. Hunter’s arguments, we deny her petitions for

extraordinary relief. See id. R. 52.8(a).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Field, and Bourland

Filed: December 8, 2017